Citation Nr: 0207837	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  97-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for temporomandibular 
joint disease (TMJ), currently evaluated as 10 percent 
disabling for instability and 10 percent disabling for 
limitation of motion.

3.  Entitlement to an increased rating for residuals of 
reflux esophagitis, currently evaluated as 30 percent 
disabling.

4.  Entitlement to service connection for periodontal 
disease.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
July 1973 to September 1993.  

2.  On June 14, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2001).  

In the instant case, the veteran submitted a statement to his 
representative indicating, in pertinent part, that he wished 
to withdraw his appeal for increased ratings for a skin 
disorder, TMJ, reflux esophagitis, and service connection for 
periodontal disease.  In a June 2002 statement from the 
appellant to his representative, he indicated that he 
accepted the latest ratings assigned to his claims at the 
present time.  He stated that he was willing to withdraw any 
further appeal.  He requested that his representative notify 
the Board of Veterans' Appeals (Board) of the withdrawal and 
also that a scheduled hearing set for July 30, 2002 be 
canceled.  The Board was notified by the veteran's 
representative of the withdrawal of the appeal on 
June 14, 2002.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

